 
Exhibit 10.06

RESTRICTED STOCK AGREEMENT
 
      THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered
into effective __________, by and between OS RESTAURANT SERVICES, INC., a
Delaware corporation (“OSRS”), OUTBACK STEAKHOUSE, INC., a Delaware corporation
(the “Company”), and ___________, SSN ______________ (“Grantee”), under the
following circumstances:


WHEREAS, OSRS is an affiliate of the Company; and


WHEREAS, Grantee is employed by OSRS or its affiliate in the position of
__________ and, as a matter of separate inducement and agreement in connection
with Grantee's employment, and not in lieu of any salary or other compensation
for Grantee’s services, OSRS and the Company desire to enter into this Agreement
with Grantee; and


WHEREAS, OSRS and the Company consider it to be in their best interests to
provide Grantee an inducement to acquire an ownership interest in the Company
and thereby an additional incentive to advance the interests of the Company and
OSRS.


NOW, THEREFORE, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:


Section 1. Grant. The Company hereby grants to Grantee _________ (_____) shares
of the Company’s Common Stock, $0.01 par value (the “Restricted Stock”). The
Restricted Stock has been granted pursuant to the Outback Steakhouse, Inc. 2005
Amended and Restated Managing Partner Stock Plan (the “Plan”) and is subject to
all provisions of the Plan, which are hereby incorporated herein by reference,
and to the following provisions of this Agreement (capitalized terms not defined
herein are used as defined in the Plan):


Section 2. Vesting. The Restricted Stock will vest on ________ (five years from
effective date) (the “Vesting Date”).


Section 3. Purchase Price. Grantee’s payment for the Restricted Stock is hereby
deemed to be prior services rendered on behalf of the Company and OSRS. The
Restricted Stock will be issued in uncertificated form. The Restricted Stock
will be recorded in the name of the Grantee in the books and records of the
Company’s transfer agent. Upon vesting and Grantee’s compliance with Section 8
hereof, the Company shall cause a certificate for the Restricted Stock to be
issued to Grantee.


Section 4. Transferability. The Restricted Stock cannot be transferred or
encumbered in any manner prior to vesting except by will or the laws of descent
and distribution. The transferee of any Restricted Stock will be subject to all
restrictions, terms, and conditions applicable to the Restricted Stock.


Section 5. Termination of Employment. If the Grantee’s employment as a _________
by the Company or any subsidiary or affiliate terminates prior to the Vesting
Date, the Restricted Stock will vest or be forfeited as follows:


(a) Termination by Death or Disability. If the Grantee's employment as a
__________ with the Company or any subsidiary or affiliate terminates by reason
of death or disability (as defined in Grantee’s employment agreement), a portion
of the Restricted Stock shall vest and any restrictions thereon shall lapse
based on the following formula:
 
1

--------------------------------------------------------------------------------


 
The number of vested shares in the event of termination of employment due to
death or disability shall equal the number of shares of Restricted Stock granted
hereby multiplied by the Service Factor. The Service Factor shall be a fraction
whose numerator is the number of full months Grantee was employed by the Company
or any subsidiary or affiliate as a ____________ (based on a 30 day month/360
day year) from the grant date to the date of death or disability, and whose
denominator is 60.


The remaining shares of Restricted Stock will be forfeited.


(b) Other Termination. Unless otherwise determined by the Committee after the
time of granting the Restricted Stock, if the Grantee's employment as a
________________ with the Company or any subsidiary or affiliate terminates for
any reason other than death or disability, any shares of Restricted Stock which
are unvested or subject to restrictions at the time of termination will be
forfeited upon termination.


Section 6. Shareholder Rights and Restrictions. Except with regard to the
disposition or encumbrance of Restricted Stock, the Grantee will generally have
all rights of a shareholder with respect to the Restricted Stock from the date
of grant, including, without limitation, the right to receive dividends with
respect to such Restricted Stock and the right to vote such Restricted Stock,
subject to any restrictions in this Agreement or in the Plan.


Section 7. Dividends. All dividends payable on the Restricted Stock (whether or
not vested) will be payable in cash.
     
      Section 8. Taxes. Regardless of any action the Company takes with respect
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), the Grantee acknowledges
that the ultimate liability for all Tax-Related Items is and remains the
Grantee’s responsibility and that the Company (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant, including the grant or lapse of the restrictions on the
shares, the subsequent sale of shares and the receipt of any dividends; and
(2) does not commit to structure the terms of the grant or any aspect of the
grant to reduce or eliminate your liability for Tax-Related Items.


     The Grantee shall pay or make adequate arrangements satisfactory to the
Company to satisfy all withholding and payment on account obligations of the
Company. If the Grantee does not make such payment to or arrangements with the
Company, the Company shall have the right to withhold from any payment of any
kind otherwise due to the Grantee from the Company, any federal, state or local
taxes of any kind required by law to be withheld with respect to the award or
vesting of the Restricted Stock. Alternatively, or in addition, if permissible
under local law, the Company may (a) sell or arrange for the sale of the
Restricted Stock to meet the withholding obligation for Tax-Related Items,
and/or (b) withhold such amount in shares of Restricted Stock, provided that the
Company only withholds the amount of Restricted Stock necessary to satisfy the
minimum withholding amount. Finally, the Grantee shall pay to the Company any
amount of Tax-Related Items that the Company may be required to withhold as a
result of the Grantee’s receipt of Restricted Stock that cannot be satisfied by
the means previously described. The Company may refuse to honor the exercise and
refuse to deliver the Restricted Stock if the Grantee fails to comply with the
Grantee’s obligations in connection with the Tax-Related Items as described in
this section.


For purposes of Internal Revenue Code Section 83, the Grantee’s receipt of
Restricted Stock may be deemed a transfer in connection with the performance of
services. Because of the restrictions on transfer and vesting requirements, the
Grantee will recognize taxable income in the tax year in which the Restricted
 
2

--------------------------------------------------------------------------------


 
Stock vests. The amount of taxable income is the fair market value of the
Restricted Stock at the time the Restricted Stock vests.  As an alternative, an
election is available under Internal Revenue Code Section 83(b) to include the
excess amount in taxable income for the year of the grant. If a Section 83(b)
election were made, the Company would report the value of the Restricted Stock
to the Internal Revenue Service and will include the excess amount on your W-2
for the year of grant.  IN CONSIDERATION OF THE GRANTEE’S EMPLOYMENT AND THE
ISSUANCE OF THE RESTRICTED STOCK TO THE GRANTEE, THE GRANTEE AGREES NOT TO MAKE
A SECTION 83(b) ELECTION WITH RESPECT TO THE RESTRICTED STOCK.


Section 9. Subject to the Plan. This Agreement is made and the Restricted Stock
evidenced hereby are granted under and pursuant to, and they are expressly made
subject to all of the terms and conditions of, the Plan, notwithstanding
anything herein to the contrary. The Grantee hereby acknowledges receipt of a
copy of the Plan and that the Grantee has read and understands the terms and
conditions of the Plan.


Section 10. Securities Law Compliance.


(a) The Grantee agrees that the Company may impose such restrictions on the
Restricted Stock as are deemed advisable by the Company, including, without
limitation, restrictions relating to listing or trading requirements. The
Grantee further agrees that certificates representing the Restricted Stock may
bear such legends and statements as the Company shall deem appropriate or
advisable to assure, among other things, compliance with applicable securities
laws, rules, and regulations.


(b) The Grantee agrees that any Restricted Stock which the Grantee may acquire
by virtue of this Agreement may not be transferred, sold, assigned, pledged,
hypothecated or otherwise disposed of by the Grantee unless (i) a registration
statement or post-effective amendment to a registration statement under the
Securities Act of 1933, as amended, with respect to such Restricted Stock has
become effective so as to permit the sale or other disposition of such
Restricted Stock by the Grantee, or (ii) there is presented to the Company an
opinion of counsel satisfactory to the Company to the effect that the sale or
other proposed disposition of such Restricted Stock by the Grantee may lawfully
be made otherwise than pursuant to an effective registration statement or
post-effective amendment to a registration statement relating to such Restricted
Stock under the Securities Act of 1933, as amended.


Section 11. Rights of the Grantee. The granting of the Restricted Stock shall in
and of itself not confer any right of the Grantee to continue in the employ of
the Company, any subsidiary or affiliate and shall not interfere in any way with
the right of the Company, any subsidiary or affiliate to terminate the Grantee's
employment at any time, subject to the terms of any employment agreement between
the Company and the Grantee.


Section 12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, except to the extent otherwise
governed by Federal law.


Section 13 Right to Withhold Amounts Owed to the Company. The Company shall have
the right to condition the vesting of any shares of Restricted Stock on the
Grantee’s payment of all amounts then due and owing to the Company or any
subsidiary or affiliate.

 

3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have subscribed their names hereto.
 

 
 
 “OSRS”    Attest:  OS RESTAURANT SERVICES, INC.,        a Delaware corporation
   
 
 
 
   By:    By:
 
   
JOSEPH J. KADOW, Secretary
PAUL E. AVERY, Chief Operating Officer  
 
         “COMPANY”  
 
       Attest:
OUTBACK STEAKHOUSE, INC.,
     a Delaware corporation             By:    By: 
 
    JOSEPH J. KADOW, Secretary   PAUL E. AVERY, Chief Operating Officer

 
 
 
 
 

 

4

--------------------------------------------------------------------------------





DATE OF GRANT: ____________________




ACCEPTANCE OF AGREEMENT


The Grantee hereby:


(a) Acknowledges that he/she has received a copy of the Plan and a copy of the
Company’s most recent Annual Report and other communications routinely
distributed to the Company’s shareholders;


(b) Accepts this Agreement and the Restricted Stock granted to him/her under
this Agreement subject to all provisions of the Plan and this Agreement;


(c) Represents and warrants to the Company that he/she is acquiring the
Restricted Stock for his/her own account, for investment, and not with a view to
or any present intention of selling or distributing the Restricted Stock either
now or at any specific or determinable future time or period or upon the
occurrence or nonoccurrence of any predetermined or reasonably foreseeable
event; and


(d) Agrees that no transfer of the Restricted Stock will be made unless the
Restricted Stock have been duly registered under all applicable Federal and
state securities laws pursuant to a then effective registration which
contemplates the proposed transfer or unless the Company has received the
written opinion of, or satisfactory to, its legal counsel that the proposed
transfer is exempt from such registration.


Grantee’s Signature:


__________________________________________
_______________________


Grantee’s Social Security Number: __________


 
 
5


--------------------------------------------------------------------------------